Citation Nr: 1235061	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-31 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic sleep disorder to include sleep apnea.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's lumbar spine degenerative changes.  

3.  Entitlement to an initial compensable disability evaluation for the Veteran's sinusitis.  

4.  Entitlement to total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to September 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, established service connection for lumbar spine degenerative changes; assigned a 10 percent evaluation for that disability; established service connection for sinusitis; assigned a noncompensable evaluation for that disability; effectuated the awards as of October 1, 2004; and denied service connection for sleep apnea.  In October 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The issues of the evaluation of the Veteran's lumbar spine and sinus disabilities and entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In its October 2010 Remand, the Board referred the Veteran's informal claims for increased evaluations for both his hypertension and his diverticulitis and GERD to the RO for appropriate action.  The record does not reflect that any action has been taken on the Veteran's claims.  Therefore, they are again referred to the RO for appropriate action.  


FINDING OF FACT

Chronic sleep apnea originated during active service.  


CONCLUSION OF LAW

Chronic sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for chronic sleep apnea.  As such action represents a complete grant of the Veteran's claim, no discussion of VA's duty to notify and to assist is necessary.  


II.  Service Connection

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Army clinical documentation dated in February 1998 relates that the Veteran complained of "waking up feeling like someone was choking him," "a sudden feeling of [shortness of breath]," "needing to catch his breath," difficulty sleeping, and fatigue.  An assessment of acute stress disorder was advanced.  

At an August 2005 VA examination for compensation purposes, the Veteran presented a 10 year history of snoring; frequent arousals during the night; and day time sleepiness.  He stated that his wife repeatedly told him "to roll over because of snoring."  The Veteran was diagnosed with sleep apnea.  The physician opined that the Veteran's "sleep apnea is as likely as not related to service as his symptoms began as snoring in the late 1980's while on active duty with progressive daytime fatigue and nocturnal arousals during his active duty years."  
At a November 2010 VA examination for compensation purposes, the Veteran was afforded a sleep study and diagnosed with chronic sleep apnea.  The examining physician's assistant commented that: 

It is the opinion of the examiner that his sleep apnea is less likely than not related to his time in the service.  The rationale is although he had the symptoms, he did not get seen for this.  

The Veteran's service treatment records reflect that he was seen for complaints consistent with sleep apnea during active service.  The report of the August 2005 VA examination for compensation purposes states that the Veteran was diagnosed with sleep apnea.  The examining VA physician determined that the Veteran's chronic sleep apnea had originated during active service.  While the report of the November 2010 VA examination for compensation purposes conveys that the Veteran's sleep apnea was "less likely than not related to his time in the service" as "he did not get seen for this," the Board observes that such conclusion is belied by the Veteran's service treatment records which, in fact, reflect that he was seen by military medical personnel for sleep apnea symptoms.  In light of such error, the Board finds that the November 2010 VA examination report is of little probative value.  

Chronic sleep apnea has been objectively shown to have originated during active service.  Therefore, service connection is granted.  


ORDER

Service connection for chronic sleep apnea is granted.


REMAND

Unfortunately, another remand is required in this case.  Although the Board 

sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In its October 2010 Remand instructions, the Board directed that: 

1.  Contact the Veteran and request that he provide information as to all treatment of his sleep disorder and his service-connected lumbar and sinus disabilities including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, contact the USPS, the [Transportation Security Administration (TSA)], and all identified health care providers and request that they forward copies of all available clinical documentation pertaining to medical examination and/or treatment of the Veteran, not already of record, for incorporation into the record.  

A copy of a November 2010 e-mail from the TSA to the Veteran states that "[TSA Headquarters] will have to contact the Federal Records Center to retrieve your file/medical records from when you completed your exam in 2002."  No subsequent TSA documentation or communication has been incorporated into the record.  The Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

A March 2011 VA treatment record notes that the Veteran was applying for Social Security Administration (SSA) disability benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Clinical documentation pertaining to treatment of the Veteran after April 2011 is not of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected disorders after April 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after April 2011.  

3.  Contact the TSA and request that all documentation considered in reference to the Veteran's employment application be forwarded for associated with the claims files.  

4.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's claim for incorporation into the record.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


